COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Lenin Saldado Lopez v. The State of Texas

Appellate case number:    01-13-01079-CR

Trial court case number: 1403196

Trial court:              228th District Court of Harris County

      On March 3, 2014, counsel for Lenin Lopez filed a Motion to Reset the Briefing
Schedule Until Record is Complete. The motion is GRANTED.
       It is further ORDERED that the District Clerk file with this Court by April 14, 2014, at
no cost to appellant, a supplemental clerk’s record containing any documentation related to the
March 3, 2014 hearing on Lopez’ Motion for New Trial. See TEX. R. APP. P. 35.2.
       It is further ORDERED that the Court Reporter file with this Court by April 14, 2014, at
no cost to appellant, a supplemental reporter’s record of the March 3, 2014 hearing on Motion
for New Trial, or notification that such a record was not taken. See TEX. R. APP. P. 35.2.
         Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: March 6, 2014